DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 8, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 4 and 12, the applicant claims “the packaging comprises non-fibrous, non-opened dead pores plastic film packaging”. The applicant does not have a definition of “dead pores” within the specification. The term “dead pores” is not recognized in the art. The examiner is defining “dead pores” as a material that is not porous. 
In regard to claims 5 and 13, the applicant claims that “the ratio of tensile strength of the substrate in the transverse direct per machine direction is greater than 0.7”. The applicant does not provide an upper limit of the ratio of tensile strength of the substrate within the specification nor within the original claim set. The applicant does not provide working examples. The applicant does not provide tensile strengths in the machine direct nor in the transverse direct. Thus, one of ordinary skill in the art would not know the upper limit of the ratio of tensile 
In regard to claims 6 and 14, the applicant claims “wherein the ratio of an elongation of said packaging’s film substrate in machine direction per transverse direction is greater than 1, and the elongation in machine direction is greater than 200%”. The applicant does not provide an upper limit of the ratio of elongation of the packaging’s film substrate. The applicant does not provide working examples. The applicant does not provide elongation in the machine direction nor in the transverse direction. Thus, one of ordinary skill in the art would not be able to determine the upper limit for the ratio of elongation. The applicant does not provide an upper limit of the elongation in the machine direction. The claims are indefinite for failing to particularly point out and distinctly claim the subject matter.
Claims 7 and 15 recites the limitation "average pore size" in line 2. There is insufficient antecedent basis for this limitation in the claim. The independent claims do not claim a pore size nor that the film is porous.
In regard to claim 8 and 16, the applicant claims “the water vapor transmission rate of said packaging at modified negative pressure, 45 kPa, is at least 10 g/m2/day”. The applicant does not provide an upper limit. Thus, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Minami et al. (US 6,770,355, hereinafter “Minami”).
In regard to claims 1 and 9, Minami discloses a polypropylene film that is suitably used int eh medical packaging field (col. 33 lines 52-62). The polypropylene film is formed from an isotactic propylene homopolymer (col. 25 lines 20-27), 10 to 2,500 ppm of a nucleating agent (col. 22 
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Therefore, absent evidence of criticality regarding the presently claimed process of mixing and plasticizing the composition and given that Minami meets the requirements of the claimed medical packaging, Minami clearly meets the requirements of present claim 1. 
In regard to claims 2 and 10, Minami discloses that the nucleating agent comprises sorbitol derivatives (col. 21 lines 55-61).
In regard to claims 3 and 11, Minami discloses the hydrophilic filler includes silica (col. 24 lines 27-42).

In regard to claims 5 and 13, Minami does not disclose the ratio of tensile strength of the substrate in transverse direct per machine direction is greater than 0.7. The claimed properties are deemed to be inherent to the structure in the prior art since Minami teaches a packaging material with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claims 6 and 14, Minami does not disclose wherein the ratio of an elongation of said packaging's film substrate in machine direction per transverse direction is greater than 1, and the elongation in machine direction is greater than 200%. The claimed properties are deemed to be inherent to the structure in the prior art since Minami teaches a packaging material with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claims 7 and 15, Minami does not disclose wherein the average pore size is less than 1 micron.  The claimed properties are deemed to be inherent to the structure in the prior art since Minami teaches a packaging material with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claims 8 and 16, Minami does not disclose wherein the water vapor transmission rate of said packaging at modified negative pressure, - 45 kPa, is at least 10g/m2/day. The claimed properties are deemed to be inherent to the structure in the prior art since Minami teaches a packaging material with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782